Citation Nr: 1447661	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-31 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for headaches and dizziness, claimed as a residual of meningitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The appellant was a member of the New York National Guard and had a period of active duty for training (ACDUTRA) from September 1969 to April 1970.  In May 2012, he appeared at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the preceding is of record.  In January 2014, the Board remanded the claim for further development.  It has since been returned to the Board for appellate action.  


FINDING OF FACT

The appellant's current headaches and dizziness do not represent disability due to an injury or disease in the line of duty during ACDUTRA.


CONCLUSION OF LAW

Headaches and dizziness, claimed as a residual of meningitis, were not incurred in or aggravated during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24).  

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-86 (1993).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process. See VAOPGCPREC 4-2002.  

Certain evidentiary presumptions, including the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  In such cases, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA, or from an injury during INACDUTRA.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25  (1991).  An appellant is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno, 6 Vet. App. 465.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The appellant contends that his headaches and dizziness are residual to meningitis, for which he was treated during a period of ACDUTRA.  Service treatment records note on a March 1970 Report of Medical History that he was treated for "menengicoxima with meningitis" in October 1969.  It was reported that he complained of frequent or severe headaches and dizziness or fainting spells.  

In a July 1974 Report of Medical History, a little over 4 years after the appellant's meningitis, he reported no history of or current frequent severe headaches or dizziness.  Additionally, the examination in July 1974 found a normal head, heart, spine, and normal psychiatric findings.  This evidence suggests that he was not having headaches or dizziness in the years after he was treated for meningitis on ACDUTRA.

There are no further complaints of, treatment for, or diagnoses related to headaches or dizziness until an April 2002 private treatment report noted that the appellant complained of headaches and the health care provider noted the need to rule out migraines.  At that time, the health care provider offered no etiology of the headache complaint.  In 2007, the appellant's brother related that the appellant "complained of dizziness, weakness, and headaches" upon returning home for convalescent leave and "continued to complain of headaches and other problems since his hospitalization."  Additionally, the appellant testified in the May 2012 hearing that he would repeatedly see doctors for headaches and dizziness after basic training.  

And although the appellant testified he repeatedly saw doctors for headaches after basic training, there is no record of any etiology, diagnosis, regimen of treatment, or impairment.  Similarly, in the above referenced lay statement, his brother stated credible, but vague, generalized observations regarding the appellant's headaches and dizziness that are of minimal evidentiary value.  Additionally, 36 years passed before the appellant filed his claim for disability compensation and 28 years elapsed between the two most recent medical records concerning headaches and dizziness. 

In February 2013, the Board remanded the case in order to determine the nature and etiology of any headaches or dizziness; however, an April 2013 neurological examination for peripheral nerves did not address his complaints of headaches and dizziness.  Consequently, in January 2014, the Board again remanded the case to specifically address the nature and etiology of the appellant's headaches and dizziness.  A VA examination to address headaches, including migraines, was scheduled; however, he failed to report and failed to provide notice of cancellation or request to reschedule the examination.  As such, the Board will decide the claim on the evidence of record.

The appellant submitted evidence that showed complaints of headaches and dizziness following treatment for meningitis, a suggestion of no headaches and dizziness several years after his period of ACDUTRA, and current evidence of headaches and dizziness.  Even with evidence of an injury or disease incurred or aggravated on ACDUTRA, and evidence of a current medical condition, there must be some link, or nexus, between the current condition and the condition caused by ACDUTRA.  

While the appellant is competent to report ongoing headaches and dizziness, the Board has weighed his current statements against his statements to the examiner in the July 1974 Report of Medical History in which he indicated that he did not have headaches or dizziness.  The current assertion of headaches and dizziness acquired during ACDUTRA and continuing after ACDUTRA directly conflict with his account in July 1974.  In weighing the conflicting statements provided by the appellant at various times, the point in time in which the statement was made is important.  The recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of memory.  Thus, the contemporaneous nature of the statement of medical history in July 1974 is significant.  

Furthermore, the statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to report the facts accurately in order to receive proper diagnosis and care.  This further enhances the accuracy that can be placed on the report made in July 1974 in comparison to the accounts made in the context of a claim for disability benefits.  In addition, the Board reiterates that while he is competent to report symptoms as they come to him through his senses, the residuals of meningitis such as headaches and dizziness are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

In sum, service connection for headaches and dizziness as a residual of meningitis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Finally, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The appellant contended previously that the VA did not make a good faith effort in locating the appellant's hospital records.  That contention was addressed at length in the previous Board decision.  

In any event, the issue on appeal was remanded for further development in January 2014 and subsequently was readjudicated in a July 2014 supplemental statement of the case (SSOC).  Waiver was obtained from the appellant on July 18, 2014, allowing the Board to proceed with adjudication based on the evidence in the claims file.  For these reasons, the Board finds that VA's duty to notify has been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, the January 2014 Board decision remanded the issue on appeal, in pertinent part, to obtain a VA examination to determine the nature and etiology of the appellant's headaches and dizziness.  Furthermore, as noted in the July 2014 SSOC, the appellant failed to attend the VA examination which was scheduled for March 2014.  When, in conjunction with an original compensation claim, entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

Therefore, all relevant evidence has been secured to the extent possible, all relevant facts have been developed, and there remains no question as to the substantial completeness of the appellant's appeal for benefits under 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  


ORDER

Service connection for headaches and dizziness, claimed as residual of meningitis is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


